COLLIER, C. J.
According to the civil law, whatever a slave has at any time acquired, either by delivery, donation, stipulation, bequest, or any other means, becomes the property of the master, although he may be -ignorant of it, or were adverse to the acquisition; for a slave it is said can have no property. [Coopen’s Justinian, 100.]
Lord Coke, (Lib. 2, § 177,) in treating of villeinage, says, if a villein purchase land, and alien the same to another, before the Lord enter, then the Lord cannot enter; for it shall be adjudged his folly that he did not enter when the land was in the hands of the villein; and so it is of goods. If the villein buy goods and sell, or give them to another, before the Lord seizeth them., then the Lord may not seize them.”
In this country, it is said that slaves can do nothing in their own right, can hold no property, can neither buy, sell, barter or dispose of any thing, without express permission from their master or his substitute; so that every thing they can do, or possess, is, in legal contemplation, by permission of the master, and for his benefit. See Brandon’s v. Huntsville Bank, 1 Stew. R. 320, and cases there cited in the arguments at the bar, and the opinions of the court.
It is abundantly shown by the evidence, that Moses was permitted to labor in Mobile, upon the payment to Mrs. Owen of stated wages, all that he could earn beyond these, he was permitted to dispose of at pleasure ; - while die was her *275slave, he saved two hundred dollars, which the defendant invested in a lot purchased of Joshua Kennedy, and received a legal conveyance of the same to himself. AH this took place some years before Mrs. Owen’s ownership of Moses ceased. Whether the lot was sold by the defendant before the plaintiff became the master of Moses, does not conclusively appear — the testimony being contradictory. But it is believed to be undisputed, that when the purchase money was produced, counted, and in Moses’ presence admitted to be his, by the defendant, and further, that the latter held part of it as a loan, for a specific purpose, and would repay it, then the ownership of the plaintiff had already commenced.
It is certainly competent for the master to give money to his slave, with permission to dispose of it at pleasure, and if disposed.of, it cannot be reclaimed by the master. There could then be no resulting trust, consequent upon, the purchase by the defendant, in fayor of Mrs. O. In fact, she explicitly disavows all right to the savings of her slave.
As it respects the intermediate masters, they certainly acquired no legal or equitable right in virtue of the purchase from Mrs. 0.; for if it had been competent for her to do so, she did not intend, or attempt, to impart such right. Moses was incompetent to make any contract with the defendant, by which the right to the lot inured to himself, either in equity or at law. There was then nothing more than a moral duty incumbent on the defendant, to give to him the proceeds of the lot, whether derivable for leasing or selling. This moral duty imposed a legal obligation when the defendant produced the money, counted it for Moses, acknowledging it to be his, and borrowed a part of it from him, just as much as if it had then, for the first time, been deposited in his hands. When this took place, the plaintiff was the master, and the right to the money of course inured to him.
Does not the right of the master to recover and appropriate the savings of the slave, or what may be given him by others, result from the relation between them, and does not the right cease whenever the connection is dissevered ? We incline to think, that such is the law. If then the plaintiff is not entitled to the money, admitted by the defendant to be in his hands, the latter may retain it against all the rest of *276the world. This would be exceedingly unjust to the slave, as we must suppose, that whatever is recovered will be appropriated to his benefit, although the latv might not coerce the performance of such a duty.
The court, in the charges given and refused, did not rule the law materially different, so far as it respects the rights of the parties, from what we have laid it down. We think there is no available error, and the judgment is consequently affirmed.